DETAILED ACTION

Applicant’s amendment and response received on 11/4/21 has been entered. Claim 33 has been canceled.  Claims 32, 34-44, 50, and 62-63 are currently pending and under examination in the instant application. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . An action on the merits follows. 
Those sections of Title 35, US code, not included in this action can be found in a previous office action. 

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 11/4/21 is in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statements has been considered by the examiner and an initialed and signed copy of the 1449 is attached to this action. 

Claim Rejections - 35 USC § 103

Amended claims 32, 34-44, 50, and 62-63 remain rejected under 35 U.S.C. 103 as being unpatentable over WO 2010/109165 (March 22, 2010), hereafter referred to as Janssens et al., in view of WO 03/035694 (May 1, 2003), hereafter referred to as Muyldermans et al., and Kabat et al. (1983) Sequences of Proteins of Immunological Interest Bethesda:National Institutes of Health. Note that claim 33, previously rejected, has been canceled. Applicant’s amendments to 
The applicant argues that the claims have been amended to recite that the constant region gene segment encodes an immunoglobulin constant effector region lacking CH1 functionality. According to applicant, while Janssens et al. does describe heavy chain-only transgenes wherein certain loci have been engineered to lack CH1 functionality, the examples provided by Janssens et al. involve the deletion of the entire Cy1 region. The applicant argues that, in contrast to Janssens et al., the applicant discloses and claims a transgenic locus in which a constant region has been modified to remove a CH1 exon such that the transgenic locus includes a Cy1 region that lacks a CH1 exon. The applicant further argues that neither Muyldermans et al. nor Kabat makes up for the deficiencies of Janssens et al.
In response, it is first noted that applicant’s arguments appear to be based in part on limitations which are not present in the claims as written. The applicant argues that the claims reflect applicant’s invention presented in their working examples in which the transgenic locus comprises a constant region that includes a Cy1 region that has been modified to lack a CH1 exon. However, applicant’s claims as amended are not so limited. The pending claims recite that the heavy chain only immunoglobulin locus comprises a constant region gene segment encoding an immunoglobulin constant effector region lacking CH1 functionality. The claims as written are not limited to a locus comprising a Cy1 region lacking a CH1 exon. Instead the claims read on a transgenic heavy chain only locus where the constant region present in the locus lacks CH1 functionality, such as a locus which includes a constant region gene segment(s) other than Cy1 that lack a CH1 exon, and thus lack CH1 functionality. Janssens et al. specifically describes such an embodiment-see for example on page 11 where Janssens et al. discloses a heavy chain only locus comprising human VH gene segments, human D and J gene segments, and human Cy2 and Cy3 constant region gene segments, each lacking CH1 (Janssens et al., page 11, lines 1-11 in particular, and Figure 1-the locus identified as human VH4). However, note that Janssens et al. further discloses embodiments in which the locus comprises a Cy1 which lacks a Ch1 domain-see Figure 1, bottom, of Janssens et al. which depicts a heavy chain only locus in which all the constant regions present, including Cu, Cy3, Cy1, and Cy2, lack the CH1 domain. Thus, Janssens et al. clearly discloses the limitation present in the claims as written in which the heavy chain only locus comprises a constant effector region lacking CH1 functionality.
In regards to the argument that Janssens only exemplifies deletion of the entire Cy1 gene segment and not a modification of the Cy1 gene segment to remove the CH1 exon, applicant’s argument appears to be based on the contention that a prior art reference can only teach that which is disclosed in a working example. The teachings of a prior art reference, however, are not limited to that which is present in a working example or experiment. In fact, a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998). Further, disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). Thus, applicant’s argument that Janssens et al. does not teach a locus comprising a constant region lacking CH1 functionality because Janssens et al. does not provide a working example for disclosed embodiments of heavy chain only loci where the constant region gene segments lack CH1 functionality, is not found persuasive. Neve r-the-less, while the presence of a working example is not required, the working examples provided by Janssens do in fact utilize a loci comprising a constant region comprising Cy2 and Cy3 gene segments that lack CH1, an embodiment encompassed by the claims as currently written. 
Therefore, for the reasons set forth above, it is maintained that in view of the teachings of Janssens et al. to modify an immunoglobulin heavy chain locus capable of expressing a heavy chain only antibody, where the locus comprises constant region gene segments lacking the CH1 domain, to incorporate one or more mutations to improve solubility and increase the hydrophobicity of the encoded VH, and in particular the teachings of Janssens et al. to introduce substitutions in one or more J gene segments, and the advantages provided by teachings of Muyldermans et al. for substituting the first amino acid position of the FR4, position 103, present in a J gene segment with a different residue such as R, which include improved solubility, increased hydrophobicity and impaired association with VL, it would have been prima facie obvious to the skilled artisan at the time of filing to make and use the immunoglobulin heavy chain loci taught by Janssens et al. where the two to twenty J gene segments comprise a mutation in position 103- the first position of FR4- and where the mutation is a substitution of W for R, with a reasonable expectation of success in generating a heavy chain locus capable of producing a heavy chain only antibody in a transgenic mouse. Further, since the heavy chain locus taught by Janssens et al. comprises more than 1 J gene segment, and preferably all 6 of the human J gene segments, it would have been prima facie obvious to the skilled artisan at the time of filing to make the W-R substitution in each of the 6 human J gene segments, including human J4, in order that any VH derived from V-D-J rearrangement within the locus would comprise the substitution and thus benefit from increased solubility, increased hydrophobicity, and impaired light chain association  with a reasonable expectation of success. 

No claims are allowed. 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication from the examiner should be directed to Anne Marie S. Wehbé, Ph.D., whose telephone number is (571) 272-0737. If the examiner is not available, the examiner’s supervisor, Christopher Babic, can be reached at (571) 272-8507. For all official communications, the technology center fax number is (571) 273-8300. Please note that all official communications and responses sent by fax must be directed to the technology center fax number. For informal, non-official communications only, the examiner’s direct fax number is (571) 273-0737. For any inquiry of a general nature, please call (571) 272-0547.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Dr. A.M.S. Wehbé
/ANNE MARIE S WEHBE/Primary Examiner, Art Unit 1633